     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 1 of 7


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8

 9    UNITED STATES OF AMERICA,                Case No. 3:12-cr-00079-HDM-WGC
10                            Plaintiff,
             v.                                            ORDER
11
      BRUCE COLE,
12
                              Defendant.
13

14           Defendant Bruce Cole has filed a motion for compassionate

15    release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 47). The

16    government has opposed (ECF No. 50), and Cole has replied (ECF No.

17    51).

18           On August 1, 2012, Cole was charged by way of criminal

19    complaint with one count of possession with intent to distribute

20    one kilogram or more of heroin and one count of possession of a

21    firearm during and in relation to a crime of violence. (ECF No.

22    1). A subsequent indictment added a charge of maintaining a drug-

23    involved premises. (ECF No. 3). On March 4, 2014, Cole entered a

24    plea of guilty to possession with intent to distribute heroin

25    pursuant to a plea agreement. (ECF Nos. 30 & 32). Cole was

26    sentenced to a term of 121 months, followed by five years of

27    supervised release. (ECF No. 38).

28


                                           1
     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 2 of 7


 1         Having served nearly 83 months of his 121-month sentence, 1

 2    Cole now seeks early release from confinement pursuant to the

 3    provisions of 18 U.S.C. § 3582(c)(1)(A).

 4    I. Standard

 5         18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 6         [T]he court, . . . upon motion of the defendant after
           the defendant has fully exhausted all administrative
 7         rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of
 8         30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may
 9         reduce the term of imprisonment (and may impose a term
           of probation or supervised release with or without
10         conditions that does not exceed the unserved portion of
           the original term of imprisonment), after considering
11         the factors set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--
12
           (i) extraordinary and compelling reasons warrant such a
13         reduction;
14         . . .
15         and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission. 2
16
      U.S.S.G. § 1B1.13 provides:
17
           Upon motion of the Director of the Bureau of Prisons
18         under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
           term of imprisonment (and may impose a term of supervised
19         release with or without conditions that does not exceed
           the   unserved   portion   of  the   original   term   of
20         imprisonment) if, after considering the factors set

21
      1  Cole’s current projected release date is June 11, 2022.           See
22    https://www.bop.gov/inmateloc/ (last accessed Oct. 5, 2020).
23    2 In addition to “extraordinary and compelling reasons,” the court may
      grant a motion if “the defendant is at least 70 years of age, has served
24    at least 30 years in prison, pursuant to a sentence imposed under section
      3559(c), for the offense or offenses for which the defendant is currently
25    imprisoned, and a determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
26    any other person or the community, as provided under section 3142(g).”
      18 U.S.C. § 3582(c)(1)(A)(ii). Because Cole is not over 70 years of age
27    and has not served more than thirty years in prison, this provision does
      not apply.
28


                                          2
     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 3 of 7


           forth in 18 U.S.C. § 3553(a), to the extent that they
 1         are applicable, the court determines that—
 2              (1)(A) extraordinary and compelling reasons warrant
           the reduction;
 3
                 . . .
 4
                (2) the defendant is not a danger to the safety of
 5         any other person or to the community, as provided in 18
           U.S.C. § 3142(g); and
 6
                (3) the reduction is consistent with this policy
 7         statement.
 8    U.S.S.G. § 1B1.13.

 9         The defendant is not entitled to be present for a hearing on

10    a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).

11    II. Analysis

12         Cole seeks release pursuant to § 3582(c)(1)(A) due to the

13    COVID-19 epidemic and his underlying health conditions, which he

14    argues put him at greater risk of contracting and suffering severe

15    complications of COVID-19. The government opposes, arguing that

16    Cole has not established extraordinary and compelling reasons for

17    his release, that Cole remains a danger to the community, and the

18    § 3553(a) do not favor early release.

19         A. Exhaustion

20         Before a defendant may file a § 3582(c)(1)(A) motion, he must

21    either (1) exhaust any administrative appeals of the warden’s

22    refusal to bring a motion or (2) wait thirty days from the warden’s

23    receipt of the request, whichever is earlier. Cole submitted a

24    request for compassionate release to the warden May 27, 2020. (ECF

25    No. 47-1). More than thirty days have elapsed from the date Cole’s

26    request was submitted, so the motion is exhausted.

27

28


                                          3
     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 4 of 7


 1          B. Extraordinary and Compelling Reasons

 2          Section 1B1.13 sets forth specific examples of “extraordinary

 3    and compelling reasons,” including in relevant part that the

 4    defendant    is    “suffering      from    a    serious        physical   or   medical

 5    condition . . . that substantially diminishes the ability of the

 6    defendant    to    provide      self-care       within    the       environment     of   a

 7    correctional facility and from which he or she is not expected to

 8    recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

 9    catch-all     provision,        which   provides:        “As    determined     by    the

10    Director of the Bureau of Prisons, there exists in the defendant’s

11    case an extraordinary and compelling reason other than, or in

12    combination       with,   the    reasons       described       in   subdivisions     (A)

13    through (C).” Id. app. n.(1)(D).

14          Cole is 53 years old and suffers from hypertension, hepatitis

15    C, PTSD, and severe back pain. He also has an enlarged prostate

16    and a history of endocarditis. He is presently incarcerated at FCI

17    Sheridan. Cole argues that his medical conditions increase his

18    risk of severe COVID-19 complications. In addition, at least two

19    of his medical conditions – hepatitis C and severe back pain – are

20    not currently being treated due to the epidemic.                     Cole argues that

21    his conditions are chronic and he is unable to sufficiently self-

22    isolate within the prison setting, which puts him daily in close

23    contact with 178 other inmates with whom he shares a dormitory.

24          The government argues that the spread of COVID-19 at Cole’s

25    institution has been limited and included only two active cases at

26    the   time   of    the    opposition’s      filing.      The    government     further

27    disputes that Cole’s underlying health conditions put him at

28    greater risk of contracting or suffering complications from COVID-


                                                 4
     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 5 of 7


 1    19. It asserts that Cole’s hypertension is well controlled and at

 2    any rate, it is an open question whether regular hypertension

 3    elevates COVID-19 risk. It points out that his endocarditis is

 4    resolved. And it argues that Cole has not reported that any of his

 5    conditions rises to the level that he is unable to take care of

 6    himself in the prison setting. The government asserts that the

 7    best that can be said about Cole’s conditions is that they “might”

 8    raise his COVID-19 risk – and that potential risk factors, as

 9    opposed to known risk factors, are insufficient to establish

10    extraordinary and compelling reasons. In short, the government

11    argues that extraordinary and compelling reasons do not exist due

12    to the low prevalence of COVID-19 at Sheridan in combination with

13    the lack of clearly elevated risk posed by Cole’s underlying health

14    conditions.

15            While some of Cole’s conditions could potentially increase

16    his risk of a negative COVID-19 outcome, Cole is not a member of

17    the highest risk age group and COVID-19 is not widespread at his

18    institution. As of today’s date, there are no active cases of

19    COVID-19 at FCI Sheridan. In total, there have been eight positive

20    test results out of more than 500 conducted; there are 14 test

21    results       pending.    See      https://www.bop.gov/coronavirus/           (last

22    accessed Oct. 5, 2020). These low numbers suggest that the measures

23    taken    by    BOP   to   combat    coronavirus     spread     --   which   include

24    suspension of social visits, significant reduction of contractor

25    and   volunteer      visits,     isolation     of   new    inmates,   symptomatic

26    inmates, and asymptomatic inmates with a risk of COVID-19 exposure,

27    reduction in inmate movement through the facility and screening of

28    staff    for    symptoms    --     are   working    at    Sheridan.   Under   these


                                                 5
     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 6 of 7


 1    circumstances,     the        court   does      not   find    extraordinary     and

 2    compelling reasons for early release.

 3            C. 18 U.S.C. § 3553(a) Factors

 4            Further, the court may grant compassionate release only if

 5    the defendant is not a danger to any other person or to the

 6    community, as provided in 18 U.S.C. § 3142(g), United States v.

 7    Johnson, 2020 WL 2114357, at *1 (E.D. Wash. May 4, 2020) (“[T]he

 8    Court should not grant a sentence reduction if the defendant poses

 9    a risk of danger to the community, as defined in the Bail Reform

10    Act.”), and the relevant 18 U.S.C. § 3553(a) factors favor release.

11    And in this case, the § 3553(a) factors do not support early

12    release.

13            Cole engaged, undetected, in significant drug trafficking for

14    many years before he was caught. A search of his home turned up

15    $429,000.00, 1.2 kilograms of heroin, and four firearms. The nature

16    and   circumstances      of    Cole’s      offense    were   thus   very   serious.

17    Further, Cole has served about 83 months of his 121-month sentence,

18    which    the   court    believes      in    not   sufficient     to   reflect   the

19    seriousness of the offense, promote respect for the law, provide

20    just punishment for the offense, afford adequate deterrence to

21    criminal conduct, protect the public from further crimes of the

22    defendant, and avoid unwarranted sentencing disparities. The court

23    is    not   persuaded    that     Cole’s        rehabilitative      efforts   while

24    incarcerated, his acceptance of responsibility, and his regret

25    that he committed a crime, outweigh the significant facts of his

26    offense and his criminal history. The § 3553(a) factors support

27    Cole serving the sentence that was originally imposed, without

28    early release.


                                                  6
     Case 3:12-cr-00079-HDM-WGC Document 52 Filed 10/05/20 Page 7 of 7


 1    III. Conclusion

 2         In   accordance    with   the       foregoing,   Cole’s   motion   for

 3    compassionate release (ECF No. 47) is hereby DENIED.

 4         IT IS SO ORDERED.

 5         DATED: This 5th day of October, 2020.
 6

 7                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           7
